Citation Nr: 0628032	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for headaches, claimed as 
residuals of a head injury.

(The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to January 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine, which, among other 
things, denied the benefit sought on appeal.  The Board first 
considered this appeal in March 2005, but determined that 
additional development was necessary and remanded all claims 
on appeal at that time.  In a November 2005 rating decision, 
service connection was granted for bilateral knee and feet 
disabilities.  Thus, the only issue remaining on appeal is as 
set forth on the title page of this decision and it is 
properly returned to the Board for further appellate 
consideration.

In August 2004, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.

In January 2006, the veteran submitted additional evidence 
that has not been reviewed by the RO.  The Board notes, 
however, that the veteran waived RO consideration of the 
additional evidence, permitting the Board to consider such 
records in the first instance.  See 38 C.F.R. § 20.1304(c) 
(effective October 4, 2004).  Hence, the claim will be 
considered on the basis of the current record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not have a chronic headache disorder upon 
entry into service.

3.  The veteran does not have a chronic headache disorder 
that either began during service or increased in severity as 
a result of active duty service.

4.  The veteran does not have a current disability due to a 
head injury experienced during service.


CONCLUSION OF LAW

Headaches, claimed as residuals of a head injury, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5107 (West 2002 &. Supp. 2005); 
38 C.F.R. §§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2001 and April 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as his claim is for entitlement to service 
connection and he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology and severity of his disability, 
and by affording him the opportunity to give testimony before 
a Decision Review Officer in August 2002 and before the Board 
in August 2004.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  The 
Board notes that, in November 2003, the veteran's 
representative requested that the issue here on appeal be 
remanded for another VA examination; the request was not 
repeated in the representative's most recent informal hearing 
presentation submitted in May 2006.  Nonetheless, the Board 
specifically finds that additional medical examination is not 
required under 38 C.F.R. § 3.159(c)(4) as there is sufficient 
evidence of record upon which to render an opinion with 
respect to the issue remaining on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran contends that he has experienced headaches since 
a head injury sustained in a motor vehicle accident prior to 
his enlistment in the United States Navy, but that his 
headaches worsened during service.  Until January 2006, the 
veteran had consistently related that his headaches were made 
worse by activities required in his duties as a Sea Bee.  He 
specifically testified before a Decision Review Officer and 
before the Board that wearing a hard hat and breathing 
exhaust from equipment made him have headaches.  Not until 
January 2006 did the veteran assert that he sustained a head 
injury during service that caused headaches.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances or service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A preexisting injury or disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

The evidence of record clearly shows that the veteran was 
involved in a motor vehicle accident in May 1975 and was 
treated for a laceration of the forehead.  He was not found 
to have a chronic disability, such as a headache disorder, at 
that time or at any time prior to his enlistment in the 
United States Navy.  Upon entrance examination in December 
1975, the veteran was noted to have a scar over his right eye 
due to a laceration that was sutured following an automobile 
accident in May 1975, and that the veteran had had a 
concussion at the time of that accident; there was no finding 
of a chronic headache disorder or any residual of a head 
injury other than scarring.

During the veteran's period of service, he was treated for 
complaints of headaches on several occasions.  The complaints 
were found to be related to a viral infection and alcohol 
abuse.  The veteran was treated for a laceration of the chin 
in March 1977, but there was no complaint of headache 
associated with that treatment.  There was no diagnosis of a 
chronic headache disorder or any other residual of a head 
injury during service and, upon discharge examination in 
January 1981, the veteran reported feeling "great" and 
marked "no" for having experienced a head injury or 
frequent or severe headaches during service.  He was 
discharged without any evidence of a chronic headache 
disorder.

Subsequent to service, the veteran has been treated for 
various psychiatric and physical complaints.  He has at no 
time been diagnosed as having residuals of a head injury 
sustained during service nor of a headache disorder due to 
activities performed during service and/or exposure to fumes 
during service.  The medical evidence shows that the veteran 
was awarded Social Security Administration disability 
benefits due to various disorders of the musculoskeletal 
system as well as a personality disorder; records do not show 
a disabling headache disorder or residual of a head injury.

The veteran underwent VA examination in April 2003 and 
complained of having experienced headaches for his entire 
life; he described tension headaches, cluster headaches, and 
migraine-type headaches.  The examiner assessed chronic 
headaches and reported that there was no scientific evidence 
to support the claim that wearing a hard hat would produce 
chronic headaches.  The examiner further opined that the 
veteran's service medical records did not show any 
association between current complaints of headaches and 
activities performed during active duty service.

As mentioned above, the veteran testified before the Board in 
August 2004 of having headaches when he wore a hard hat 
during service.  He stated that he did not seek treatment for 
his headaches for many years after service as he was self-
medicating.  He testified that he was treated for headaches 
in conjunction with his mental health care at VA.  
Interestingly, in January 2006, the veteran advised VA that 
his headache disorder was really a result of a head injury 
sustained in March 1977 when he was knocked unconscious by 
something or someone that he cannot recall.  Along with this 
statement, the veteran submitted a note from a physician that 
a laceration of the chin was a type of head injury.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a chronic headache disorder upon 
entry into service nor did he have such a disorder upon 
discharge from service.  His minimal complaints of headaches 
during service were related to events that occurred during 
service, but the headaches were not determined to be of a 
chronic nature.  Furthermore, the veteran reported upon 
discharge from service that he was feeling fine and there 
were no findings of disability at that time.

It is important to point out at this juncture that the mere 
fact of an in-service injury is not enough to show service-
connection; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

The veteran did not seek medical treatment for headaches for 
many years after service and current treatment records show 
only complaints associated with his psychiatric care and 
alcoholism.  The one medical opinion related to etiology of 
current complaints specifically shows that there is no 
association between activities performed during service and 
headaches many years later.  Although the veteran is 
competent to say what type of headaches he has experienced, 
his statements are insufficient to establish a relationship 
between an event during service and a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Furthermore, his recent change in allegations draws his 
credibility into question.  

Notwithstanding whether the veteran claims that his headaches 
are due to wearing a hard hat, breathing exhaust, or being 
hit in the chin during service, the Board finds that he does 
not have a chronic headache disorder that began during 
service, increased in severity as a result of active duty 
service, or began as a result of a head injury experienced 
during service.  The medical evidence simply shows that the 
veteran has periodic complaints of headaches and the current 
diagnosis of chronic headaches is not medically linked to any 
experience during active service.  There is no continuity of 
symptomatology to support a claim that a chronic headache 
disorder has been experienced since service.  Consequently, 
service connection for headaches, claimed as residuals of 
head injury, is denied.




ORDER

Service connection for headaches, claimed as residuals of 
head injury, is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


